Citation Nr: 0948515	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  98-05 271A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for left eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from January 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction over the case was 
transferred to the San Diego, California, RO in January 2003, 
to the Pittsburgh, Pennsylvania, RO in February 2004, and 
thereafter back to the San Diego RO.  The veteran testified 
at a Board hearing held at the San Diego RO in November 2009.  
The Board previously remanded the case in October 2000, July 
2005, and November 2008.

Service connection for left eye visual impairment was denied 
in April 1979 and June 1981 rating decisions from which the 
Veteran ultimately did not appeal.  In the October 1997 claim 
resulting in the current appeal, the Veteran identified his 
left eye disorder as a retinal detachment.  Although the RO 
initially adjudicated the claim as an original claim for 
service connection, the RO ultimately treated the claim as 
one to reopen service connection for left eye disability in 
general.
 
In a July 2005 decision, the Board recharacterized the issue 
on appeal as an original one for service connection for left 
eye retinal detachment.  In the remand portion of the 
decision, the Board explained that as the earlier final 
decisions regarding the eye disability did not consider the 
specific disorder of a retinal detachment, the claim for a 
retinal detachment constituted an original claim for that 
disorder.  The Board effectively limited the issue on appeal 
to one involving retinal detachment.  The Board notes that 
when recently examined by VA, the Veteran was found not to 
have a retinal detachment in the left eye, but rather several 
other abnormalities.

The Board points out that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that although a veteran's claim 
might identify a specific diagnosis, the claim is not limited 
only to that diagnosis, but rather must be considered a claim 
for any related disability that may reasonably be encompassed 
by factors including the claimant's description of the claim, 
the symptoms the claimant describes, and the information the 
claimant submits or that VA obtains in support of the claim.  

Given the evolution in the Court's understanding of what 
disabilities are encompassed in a claim, the state of the 
evidence in this case (particularly regarding the absence of 
clinically present retinal detachment), and the procedural 
posture of the past eye claims, the Board finds that the 
issue on appeal is in fact more appropriately described as 
one involving a claim to reopen the matter of service 
connection for left eye disability.  The Board has 
accordingly again recharacterized the issue on appeal.

The issue of service connection for left eye disability on a 
de novo basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for left eye disability was denied in 
an April 1979 rating decision; the Veteran did not ultimately 
appeal that rating action.

2.  A subsequent unappealed rating decision of June 1981 
continued the denial of service connection for left eye 
disability.

3.  Evidence received since the June 1981 rating decision is 
not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 





CONCLUSIONS OF LAW

1.  The April 1979 and June 1981 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for left eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In light of the Board's reopening of the claim, any 
deficiency regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that 38 C.F.R. § 3.156(a), pertaining to the 
definition of "new and material" evidence, was amended in 
August 2001.  That amendment, however, is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The claim in this appeal was filed 
in October 1997.

Under the version of 38 C.F.R. § 3.156(a) applicable to this 
appeal, evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's claim for service connection for left eye 
disability was denied in an April 1979 rating decision.  The 
veteran initiated an appeal of that decision and was provided 
a responsive statement of the case in May 1979, but did not 
ultimately perfect an appeal of the issue.  A subsequent 
unappealed rating decision of June 1981 continued the denial 
of service connection for left eye disability.  Both rating 
decisions are therefore final; the veteran does not contend 
otherwise.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.1103 (2009).  As a result, service connection 
for left eye disability may now be considered on the merits 
only if new and material evidence has been received since the 
time of the June 1981 adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The pertinent evidence of record available at the time of the 
June 1981 rating decisions included the Veteran's service 
treatment records showing that at service entrance he was 
found to have refractive error of the left eye, with 
uncorrected visual acuity in that eye of 20/400, correctable 
to 20/20.  The remainder of his service treatment records are 
missing.

The evidence at the time of the June 1981 rating decision 
also included the report of an April 1981 VA examination of 
the Veteran, showing that on physical examination he 
demonstrated "media" in the left eye, with the examiner 
noting that the fundus revealed no detail.  His visual acuity 
was 20/400, correctable to 20/80.  The examiner diagnosed the 
Veteran as having compound myopic astigmatism, as well as 
defective vision in the left eye of undetermined cause.

The pertinent evidence of record in June 1981 lastly included 
statements by the Veteran to the effect that he experienced 
flash burns to his eye from an explosion in service.

Pertinent evidence added to the record following the June 
1981 rating decision includes, inter alia, the Veteran's 
testimony at hearings in April 1999 and November 2009, as 
well as the report of a July 2008 VA examination.

At his hearings, the Veteran provided details of how he 
purportedly received an injury to his left eye in service.  
He essentially testified that he was exposed to an explosion, 
which led to a severe injury of the eye and the need for an 
eye patch while in service.

At his July 2008 examination, the Veteran explained that he 
suffered retinal detachment in the left eye resulting from a 
landmine explosion in service.  Physical examination of the 
eye showed several abnormalities, including chorioretinal 
scarring and residuals of old vitreous hemorrhaging with 
posterior vitreous detachment.  The examiner concluded that 
the veteran did not have retinal detachment in the left eye.  
As to the scarring and vitreous opacities from old 
hemorrhaging, the examiner explained that addressing the 
etiology of those findings was beyond the scope of the 
examination.

In the Board's opinion, the above evidence is not only new, 
but material, as it supplies evidence that is germane to the 
veteran's claim and which was not previously of record, bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Veteran's testimony 
added details concerning the claimed service injury which 
were not previously of record.  The VA examination report 
demonstrated findings which appear to be consistent with a 
history of significant trauma to the eye.  When viewed in 
conjunction with the Veteran's testimony and the 
abnormalities noted at the April 1981 VA examination, the new 
evidence suggests a reasonable possibility of left eye damage 
in service as claimed.  The veteran's claim for service 
connection for left eye disability is therefore reopened. 


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for left eye disability is 
granted.


REMAND

As already noted, the July 2008 VA examiner determined that 
the Veteran did not have retinal detachment in the left eye, 
but did have several other eye abnormalities.  The examiner 
refused to address the etiology of those abnormalities on the 
basis that such an opinion was beyond the scope of the 
examination. 

The scope of the July 2008 examiner was indeed limited by the 
Board's characterization of the issue on appeal in the July 
2005 Remand instructions.  Given, however, that it is now 
clear that the issue before the Board is actually one of 
service connection for left eye disability, and not just for 
the specific disorder of retinal detachment, the Board finds 
that remand is once again required in order to address the 
etiology of all left eye disorders.

The Board also notes that the most recent DD Form 214 
submitted by the Veteran indicates that he received the 
Purple Heart Medal.  That DD Form 214, however, is clearly 
different from the first DD Form 214 he submitted.  The 
latter, while largely illegible, clearly contains a different 
accounting of his medals, and does not appear to show the 
Purple Heart medal.  One example of the difference between 
the two is the appearance of the word "rifle" on the first 
form, which does not appear on the second form.  Another 
example is the listing of the Vietnam Campaign Medal on one 
line in the first DD Form 214, and the listing of the same 
medal over two lines in the second form.  The RO notably has 
not obtained a copy of the Veteran's DD Form 214 from the 
service department.  The RO did obtain the Veteran's DA Form 
20, but that document does not show any awards, as the page 
for announcing such awards has clearly been truncated at the 
top.

The determination of whether the Veteran in fact received the 
Purple Heart medal is particularly important given that 
virtually all of the Veteran's service medical records are 
missing.  On remand, the RO should attempt to obtain a copy 
of the Veteran's DD Form 214 directly from the National 
Personnel Records Center, as well as a more complete copy of 
his DA Form 20.

The Board also notes that although the record reflects 
multiple attempts by the RO to obtain the Veteran's missing 
service medical records, the Veteran in a December 1997 
statement noted that when he was hospitalized for his eye 
injury at Fort Ord and Fort Knox, they accidentally 
identified him under the wrong name.  Specifically, they 
transposed his middle and last names.  On remand, the RO 
should make one additional attempt to secure the Veteran's 
service medical records by requesting a search under the name 
mentioned by him in the December 1997 statement.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The Veteran also contends that he was treated at the VA 
Medical Center in Long Beach, California, beginning in 
December 1992.  The earliest records on file from that 
facility are dated in March 1973.  On remand the RO should 
obtain any outstanding VA treatment records for the Veteran 
for December 1992 to March 1973.

The Board lastly notes that the Veteran has submitted a 
medical document written in German.  On remand, the RO should 
ensure that the document is translated.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.  In 
any event, the RO should obtain records 
from the Veteran from the Long Beach, 
California, VAMC for December 1972 to 
March 1973.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The RO should contact the National 
Personnel Records Center and request that 
the NPRC provide legible copies of the 
Veteran's DD Form 214 and DA Form 20.  
The RO should also request that the NPRC 
undertake a search for any additional 
service treatment records for the Veteran 
under the name he claims he was listed 
under (i.e. with his middle name listed 
as his last name) during hospitalization 
in service at Fort Ord and Fort Knox from 
September 1972 to December 1972.

4.  Then, the RO should arrange for the 
Veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of his left eye disability.  All 
indicated studies should be performed.  
With respect to any left eye disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims files 
must be made available to the examiner.  

5.  Thereafter, the RO should review the 
claims files and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development, including translation of any 
foreign language documents, and 
readjudicate the issue of service 
connection for left eye disability on a 
de novo basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative an appropriate opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


